Citation Nr: 1420470	
Decision Date: 05/07/14    Archive Date: 05/21/14

DOCKET NO.  10-48 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, Iowa


THE ISSUES

1.  Entitlement to service connection for sleep apnea.

2.  Entitlement to service connection for a skin disorder.

3.  Entitlement to service connection for cardiovascular symptoms.

4.  Entitlement to service connection for fatigue.

5.  Entitlement to service connection for posttraumatic stress disorder (PTSD).

6.  Entitlement to service connection for allergic rhinitis, claimed as respiratory disorder, to include as due to exposure to environmental hazards.

7.  Entitlement to service connection for a low back disorder.

8.  Entitlement to service connection for bilateral wrist tendonitis, to include as due to a low back disorder.

9.  Entitlement to service connection for bilateral elbow tendonitis, to include as due to a low back disorder.

10.  Entitlement to service connection for a disorder manifested by numbness in the feet, to include as due to an undiagnosed illness and/or a low back disorder.

11.  Entitlement to service connection for a disorder manifested by numbness in the hands, to include as due to an undiagnosed illness and/or a low back disorder.

12.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness, a low back disorder, and/or exposure to environmental hazards.

13.  Entitlement to service connection for an acquired psychiatric disorder (other than PTSD), claimed as depression, to include as due to an undiagnosed illness and/or service-connected disabilities.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


WITNESSES AT HEARING ON APPEAL

Veteran & L.H.


ATTORNEY FOR THE BOARD

L. Edwards Andersen, Counsel



INTRODUCTION

The Veteran had active service from August 1982 to June 1986, and October 1990 to July 1991.  The Veteran had active service in Southwest Asia from November 1990 to June 1991.

This matter comes before the Board of Veterans' Appeals (BVA or Board) from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  The Veteran submitted a timely notice of disagreement in August 2010, a statement of the case was issued in September 2010, a supplemental statement of the case was issued in August 2011, and a VA Form 9 was filed in August 2011.  The Veteran now resides in Iowa, so the matter is now handled by the RO in Des Moines, Iowa.   

The Veteran requested a hearing before the Board.  The requested hearing was conducted in February 2012 by the undersigned Veterans Law Judge.  A transcript is associated with the claims file.

This appeal is expanded from the Veteran's original claim for depression to include all acquired psychiatric disorders, other than PTSD.  See Clemons v. Shinseki, 23 Vet. App. 1 (2009) (finding a claimant without medical expertise cannot be expected to precisely delineate the diagnosis of his mental illness).

After reviewing the contentions and evidence of record, the Board finds that the issues on appeal are more accurately stated as listed on the title page of this decision.  See Remand section below.

The issues of entitlement to service connection for allergic rhinitis, a low back disorder, bilateral wrist and elbow tendonitis, a disorder manifested by numbness in the feet and hands, headaches, and an acquired psychiatric disorder other than PTSD, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDINGS OF FACT

1.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for sleep apnea.

2.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for a skin disorder.

3.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for cardiovascular symptoms.

4.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for fatigue.

5.  In February 2012, prior to the promulgation of a decision in the appeal, the Veteran withdrew his appeal for entitlement to service connection for PTSD.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for sleep apnea by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for a skin disorder by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for cardiovascular symptoms by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for fatigue by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).

5.  The criteria for withdrawal of the appeal of entitlement to service connection for PTSD by the Veteran have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In the present case, the Veteran has withdrawn the issues of entitlement to service connection for sleep apnea, a skin disorder, cardiovascular symptoms, fatigue and PTSD.  See February 2012 statement.  Hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

Entitlement to service connection for sleep apnea is dismissed.

Entitlement to service connection for a skin disorder is dismissed.

Entitlement to service connection for cardiovascular symptoms is dismissed.

Entitlement to service connection for fatigue is dismissed.

Entitlement to service connection for PTSD is dismissed.


REMAND

The Veteran seeks entitlement to service connection for allergic rhinitis, a low back disorder, bilateral wrist tendonitis and bilateral elbow tendonitis, a disorder manifested by numbness in the feet and hands, headaches, and an acquired psychiatric disorder, claimed as depression. 

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2013).

At any time after VA issues a decision on a claim, if VA receives or associates with the claims file relevant official service department records that existed but were not associated with the claims file when VA first decided the claim, VA will reconsider the claim, rather than requiring new and material evidence.  38 C.F.R. § 3.156(c)(1).

In a November 2007 rating decision, the RO denied, among other claims, service connection for PTSD, a sleep disorder, a low back disorder, wrist and elbow tendonitis and allergic rhinitis.  The Veteran did not appeal and no new and material evidence was submitted within a year of the decision.  The November 2007 decision is final based on the evidence then of record.  See 38 U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103. 

In a March 2010 statement, the Veteran requested, among other claims, to reopen his claims of entitlement to service connection for a sleep disorder, a low back disorder, allergic rhinitis, PTSD, and wrist and elbow tendonitis.  In a July 2010 rating decision, the RO found that the claims for allergic rhinitis, wrist and elbow tendonitis, a sleep disorder, and PTSD were not reopened because the evidence submitted was not new and material. 

In July 2010, enlistment and separation examination records were associated with the claims file.  These service records were not previously of record, and are pertinent to the claims for service connection.  Accordingly, VA will reconsider the claims, rather than requiring the submission of new and material evidence.  38 C.F.R. § 3.156(c)(1), (2). 

Because the RO did not consider the claims of entitlement to service connection for allergic rhinitis, and wrist and elbow tendonitis, on the merits, these issues are remanded for such consideration in the first instance.  See Hickson, 23 Vet. App. at 399-400.  As is further discussed below, these issues also require further development.

The Board notes that all updated treatment records should be obtained and associated with the claims file.

Allergic Rhinitis

The Veteran seeks entitlement to service connection for allergic rhinitis.  He asserts he was exposed to environmental hazards, including smoke from oil fires, during his service in Southwest Asia.  

A June 1991 service treatment note documents that the Veteran was exposed to burning oil smoke.  See June 1991 treatment note.  Post-service, the Veteran has been diagnosed with allergic rhinitis.  See July 2007 VA examination.

To date, no medical opinion has been obtained regarding whether the Veteran's allergic rhinitis is causally or etiologically due to his time in service, to include exposure to environmental hazards while serving in Southwest Asia.  As such, a remand is necessary to obtain a medical opinion.  The Board finds that the Veteran's specific contention should be addressed.  While allergic rhinitis is a diagnosed condition, the Veteran nevertheless contends that it was caused by his exposure to smoke from oil fires.  

Low Back Disorder

The Veteran asserts his low back disorder is due to his time in service.  The Veteran testified that he experienced low back pain during service and continues to experience low back pain.  The Veteran contends that he injured his back twice in service.  Also, alternatively, he contends that the ingestion of "antinuclear warfare pills" caused nerve damage in his back.  

Additionally, the Veteran's private physician submitted an opinion in March 2010, indicating that the Veteran's back pain is at least as likely as not "caused by his military service"; however, no rationale was provided.  

The Veteran was afforded a VA examination in May 2010.  The examiner stated that only a single record, dated December 18, 1985 could be found documenting the Veteran's back pain.  The examiner opined that the Veteran's low back disorder was less likely as not due to service because there was only one documented complaint of back pain during service.  The examiner's characterization of the evidence, however, is not entirely accurate.  There are several notes documenting back pain in service.  On December 10, 1985, the Veteran was evaluated for low back pain.  The assessment was low back strain.  On December 16, 1985, the Veteran was seen for a follow-up exam during which time the Veteran continued to complain of low back pain.  The assessment was low back pain.  The Veteran was referred to a consultant.  On December 18, 1985, the examiner evaluated the Veteran.  The consultant provided an assessment of lumbosacral strain and facet synovitis.  The Veteran was prescribed an exercise program and NSAIDs.  

Thus, a remand is necessary to obtain an addendum opinion.  In rendering the new opinion, the examiner should consider all the records during service documenting back pain, the Veteran's statements regarding the occurrence of his low back disorder and his statements regarding the continuity of symptomatology. Additionally, the examiner should offer comments on the statement provided by the Veteran's private physician in March 2010, opining that the Veteran's low back disorder was due to service.  

Bilateral Wrist Tendonitis & Bilateral Elbow Tendonitis

The Veteran seeks entitlement to service connection for bilateral wrist tendonitis and bilateral elbow tendonitis.  He asserts these disorders are secondary to his low back disorder.  

In a July 2007 VA examination, the Veteran was diagnosed with tendonitis of the wrists and elbows.  At the time, the examiner opined that the tendonitis "appears to be due to his cervical disk disease."  

However, to date, no definitive medical opinion has been obtained regarding the claimed relationship between the Veteran's low back disorder and his wrist and elbow tendonitis.  The Board finds a remand is necessary to obtain an addendum opinion regarding whether the Veteran's wrist tendonitis and bilateral elbow tendonitis are proximately due to or aggravated by his low back disorder.  

Disorder Manifested by Numbness in the Hands and Feet

The Veteran asserts that his numbness in the hands and feet is due to an undiagnosed illness.  He testified that he was given pills ("antinuclear warfare pills") during service that may have affected the nerves in his legs and hands.  See February 2012 Hearing Transcript, pages 15-18.  

The Board notes that neurological signs or symptoms can be manifestations of an undiagnosed illness.  See 38 C.F.R. § 3.317(b).

The Veteran underwent a private electromyogram (EMG) test in December 2003, which revealed a slightly reduced recruitment in the left extensor digitorum communis.  The physician stated that he was unable to ascribe the abnormality to anything in particular.  

To date, the Veteran has not been afforded a VA examination specifically for his claimed disorder manifested by numbness in the hands and feet.  A remand is necessary to afford the Veteran a VA examination and to obtain a medical opinion regarding whether the Veteran's symptoms are due to an undiagnosed illness or are proximately due to or aggravated by his low back disorder.

Headaches

The Veteran asserts his headaches are secondary to his low back disorder.  See February 2012 BVA Hearing Transcript, pages 24-25.  The Veteran's contentions include that the worse his back feels, the worse his headaches become. 

During an April 2010 VA examination, the Veteran was diagnosed with tension headaches.  To date, a medical opinion has not yet been obtained regarding whether the Veteran's headaches are proximately due to or aggravated by his low back disorder.  A remand is necessary to obtain this medical opinion.  

Acquired Psychiatric Disorder, to include Depression

The Veteran asserts he has been depressed since returning from service in Southwest Asia.  See February 2012 BVA Hearing Transcript, pages 27-28.  Alternatively, he also asserts that his depression is secondary to his other claimed physical disorders.

The Veteran was diagnosed with depression in an April 2010 VA examination.  To date, a medical opinion has not yet been obtained regarding whether the Veteran's depression is due to service or is proximately due to or aggravated by any of his service-connected disabilities.  A remand is necessary to obtain this medical opinion.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain and associate with the claims file all VA treatment records since May 2011. 

2.  Obtain an addendum opinion regarding the Veteran's allergic rhinitis.  If deemed necessary by the examiner, afford the Veteran a VA examination for his allergic rhinitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's allergic rhinitis is causally or etiologically due to service, to include the documented exposure to environmental hazards (burning oil smoke) during service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing this opinion, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

3.  Obtain an addendum opinion regarding the Veteran's low back disorder.  If deemed necessary by the examiner, afford the Veteran a VA examination for his low back disorder.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

All current low back disorders should be diagnosed.  Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of the low back disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's low back disorder is causally or etiologically due to service, to include documented treatment of low back pain on more than one occasion during service (see December 10, 1985, December 16, 1985, and December 18, 1985) and/or ingestion of "antinuclear warfare pills" which the Veteran contends caused nerve damage. 

Additionally, the examiner must reconcile any conflicting medical evidence, to include the March 2010 private physician's opinion that the Veteran's low back disorder is due to service.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

4.  Obtain an addendum opinion regarding the Veteran's bilateral wrist tendonitis and bilateral elbow tendonitis.  If deemed necessary by the examiner, afford the Veteran a VA examination for his wrist and elbow tendonitis.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his tendonitis, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's bilateral wrist tendonitis is (1) proximately due to or (2) aggravated (beyond the natural progression) by his low back disorder; if such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's wrist disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the low back disorder; and,

b)  the Veteran's bilateral elbow tendonitis is (1) proximately due to or (2) aggravated (beyond the natural progression) by his low back disorder.  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's elbow disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the low back disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

5.  Afford the Veteran a VA examination for his disorder manifested by numbness in the hands and feet.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.   If possible, all current diagnoses should be noted for the record.

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please answer the following: 

a)  Does the Veteran suffer from a diagnosable disability associated with his reported numbness in the hands and feet or objective indications of chronic numbness in the hands and feet?

(b)  If so, please opine whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the diagnosed disability or objective indications of chronic disability manifested during, or is a result of military service, to include reported usage of "antinuclear warfare pills" and documented exposure to environmental hazards during service.  

The Veteran's lay statements regarding his history must be fully considered and discussed when formulating an opinion.  

(c)  If it is determined that it is unlikely (less than 50 percent probability) that this condition manifested during active military service, the examiner should opine as to whether it is more likely than not, at least as likely as not, or less likely than not that the Veteran's disorder is (1) proximately due to or (2) aggravated (beyond a natural progression) by his low back disorder.  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's chronic numbness in the hands and feet absent the effect of aggravation, and the increased manifestations that are proximately due to the low back disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

6.  Obtain an addendum opinion regarding the Veteran's headaches.  If deemed necessary by the examiner, afford the Veteran a VA examination for his headaches.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished. 

Based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his headaches, please offer comments and an opinion whether it is it more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that the Veteran's headaches are (1) proximately due to or (2) aggravated (beyond the natural progression) by his low back disorder.  The Veteran's contentions include that the worse his back problems become, the worse his headaches become.  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's headaches absent the effect of aggravation, and the increased manifestations that are proximately due to the low back disorder.

The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a continuity of symptomatology.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

7.  Afford the Veteran a VA examination for his acquired psychiatric disorder other than PTSD, to include depression.  Any and all indicated evaluations, studies, and tests deemed necessary by the examiner should be accomplished.  All current acquired psychiatric disorders, other than PTSD, should be diagnosed.

For each disorder diagnosed, and based on a full review of the record, to include the Veteran's lay statements regarding the incurrence and symptomatology of his disorder, please offer comments and an opinion whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent) that:

a)  the Veteran's acquired psychiatric disorder is causally or etiologically due to service; and,

b)  the Veteran's acquired psychiatric disorder is (1) proximately due to or (2) aggravated (beyond the natural progression) by any of his other disorders, to include bilateral tinnitus, low back disorder, headaches, allergic rhinitis, bilateral wrist and elbow tendonitis, and numbness in the feet and hands.  The examiner should identify the specific physical disorders causing or aggravating the psychiatric disorder.  If such aggravation is found, the examiner should determine:  the baseline manifestations of the Veteran's psychiatric disorder absent the effect of aggravation, and the increased manifestations that are proximately due to the low back disorder.


The claims folder must be provided to the examiner for review.  The examiner must state in the examination report that the claims folder has been reviewed.

In providing these opinions, the examiner must acknowledge and discuss any lay evidence of a chronicity of symptoms.  All opinions must be supported by a clear rationale, and a discussion of the facts and medical principles involved. 

If it is not possible to provide the requested opinion without resort to speculation, the examiner should state why speculation would be required in this case, e.g., if the requested determination is beyond the scope of current medical knowledge, actual causation cannot be selected from multiple potential causes, etc. 

If there are insufficient facts or data within the claims file, the examiner should identify the relevant testing, specialist's opinion, or other information needed to provide the requested opinion. 

8.  After completion of the above, the RO/AMC must readjudicate the claims.  If the issues remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and be afforded an opportunity to respond. 
   
Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
TANYA A. SMITH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


